DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 2, and 4 – 8 are pending.  Claims 1, 2, 5, 6, and 8 were amended.  Claim 3 was cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 4 – 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a turbine, does not reasonably provide enablement for "state quantity".  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with these claims.  While the .

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, and 4 – 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1 and 8 include the element/step “measuring a state quantity of the thermal component”.  It is not clear what comprises a “state quantity”.  Claim 8, for the apparatus, is silent with respect to any sensor that detects or measures a state quantity.


	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Claim 1 recites:
A method of estimating an internal state of a thermal component including at least one of a turbine and a boiler, the method comprising: 
a measurement step of measuring a state quantity of the thermal component; 
an analysis-condition creation step of creating an analysis condition which is to be used to analyze an internal state of the thermal component; 
a contraction model construction step of obtaining a subspace characterizing a linear space defined by a vector set of each of the temperature distribution and the displacement distribution of a finite element model and constructing a contraction model from the finite element model using the subspace; 
a data assimilation step of obtaining a probability distribution of the temperature distribution within the thermal component and the displacement distribution within the thermal component through data assimilation calculation using the contraction model, a measured value of the state quantity in the measurement step, and the analysis condition, wherein the contraction model is calculated by dimensionally lowering the finite element model; 
 a post-processing step of obtaining the internal state of the thermal component from an expected value of the probability distribution obtained in the data assimilation step; 
an analysis step of obtaining solution vectors of each of the temperature distribution and the displacement distribution of the finite element model, 
wherein, in the data assimilation step, the probability distribution is calculated using the contraction model, 
wherein, in the analysis step and the contraction-model construction step, the contraction model is constructed using a result of the analysis-condition creation step, and 
wherein, in the data assimilation step, a metal-surface heat-transfer-rate condition on a metal surface of a metal in the thermal component and a model variable of the contraction model are identified as identification parameters for which the probability distribution is calculated.

The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements”.
The limitation of “creating an analysis condition”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The creation of analysis conditions appears to be defined in terms of creating equations that use collected data as inputs as described on page 20, including “metal-surface heat transfer-rate 23, ambient (working fluid, outside air) 10 temperature 24 in the vicinity of the metal, and wall surface pressure 25”.
The limitation of “obtaining a subspace characterizing a linear space”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The mathematical calculation is described on page 29 of the specification as “truncated singular value decomposition of the snapshot matrix S1”, which is a mathematical manipulation of a matrix.
“obtaining probability distribution” and “obtaining the internal state of the thermal component from an expected value of the probability distribution”, as drafted, are processes that, under their broadest reasonable interpretation, covers mathematical concepts. The creation and manipulation of probability distributions is a known field of mathematics.  The calculation of an expected value of a probability distribution is likewise a well-known mathematical operation.
The limitation of “dimensionally lowering a finite element model”, as drafted, is a process that, under its broadest reasonable interpretation, cover mathematical concepts. The mathematical calculations for “dimensionally lowering” are described on page 29 of the specification as a multiplication of matrices followed by the mathematical algorithm called a “Galerkin projection”.
The limitation of “obtaining solution vectors”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The closest description of this limitation appears to be on page 20 of the instant specification, which describes “finite element analysis is performed using the pgea14nalysis conditions 22 in the thermal deformation analysis 25 step 90 as a finite element analysis step”.
The limitation of “identified as identification parameters for which the probability distribution is calculated”, as drafted, is a process that, under its broadest reasonable interpretation, covers mathematical concepts.  The limitation recites the definition of variables that are to be used in the mathematical calculations recite by the other steps of the abstract idea.


This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a “thermal component” and “measuring a state quantity of the thermal component”.  The “thermal component” is recited at a high level of generality and lacks specific narrowing details regarding the type of component or any specific details of the operation of the component.  The preamble recites “a turbine” and “a boiler” as two possible thermal components, these are recited at a high level of abstraction, and amount to no more than generally linking the use of a judicial exception to a particular technological environment or field of use. The “measuring a state quantity” amounts to acquisition of data needed for the application of the identified abstract idea.  This acquisition of data is recited at a high level of generality, and lacks specific narrowing details regard how the data is produced or what the data represents.  The acquired data could be any of numerous operational values related to a “thermal component”, including speed, shock, temperature, pressure, vibration intensity, operating time, idle time, or component age to name a few.  Finally, the claim is silent with regard to an effect of the analysis.  
Accordingly, these additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the claim includes the elements of a “thermal component” and “measuring a state quantity”.  The generically 
The claim is not patent eligible.

Claim 8 is similar to claim 1, and adds the additional elements of “a center” and “a thermal component side”.   As discussed above, these limitations are vague and subject to numerous interpretations.  Assuming, for the sake of argument, that “a center” and “a thermal component side” are interpreted as computers, the additional element of using a processor to perform the creation, lowering, obtaining, and extracting steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. When considered individually and as an ordered combination, with a “thermal component” and “measuring a state quantity”, these elements do not amount to “significantly more” than the identified abstract idea.  
 The claim is not patent eligible.
	
Dependent claims 2, and 4 – 7 add further details to the abstract idea identified in claim 1, and do not add additional elements that can be analyzed as amounting to “significantly more” than the abstract idea when considered individually or in combination with the additional elements in claim 1. 
The claims are not patent eligible.

Notes with regard to Prior Art
Regarding claims 1 and 8, the closest prior art of record, Holz, Rahman, and of Kobayashi, either singularly or in combination, fail to anticipate or render obvious
wherein, in the data assimilation step, a metal-surface heat-transfer-rate condition on a metal surface of a metal in the thermal component and a model variable of the contraction model are identified as identification parameters for which the probability distribution is calculated,
in combination with all other limitations of the claim as claimed and defined by the applicant.

Regarding claims 2, and 4 – 7:  the closest prior art of record, Holz, Rahman, and of Kobayashi, either singularly or in combination, fail to anticipate or render obvious the method of claim 1, as discussed above.
Response to Arguments
35 USC §112 
Applicant’s amendments with respect to claims 1 and 8 have been fully considered and resolve the issues of indefiniteness and lack of written description, with the exception of “state quantity”.  The rejections of 7 August 2021 have been withdrawn. 

Applicant's arguments filed 29 November 2021, with regard to the element “state quantity”, have been fully considered but they are not persuasive.
it is submitted that such language is appropriate, particularly since the thermal component is limited to at least one of a turbine and a boiler … it is submitted that this terminology is adequately described in the specification and is not indefinite as used, particularly since the thermal component is limited to at least one of a turbine and a boiler.
Examiner submits that MPEP states 
"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Interpretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186)
	
Claims 1 and 8 include the element “a state quantity”, which under a broadest reasonable interpretation, covers properties of a turbine or a boiler that are not considered as part of the instant specification.  As noted in the previous office action, these can include the speed of rotation of the main turbine, the amount of vibration produced by the rotating turbine, the pressure of the working fluid at the input and output of the turbine, and the load placed upon the turbine.  None of this (partial) list of quantities is discussed in the instant specification.  Applicant cites a paragraph from the specification that discusses “working fluid
thermometer 260, the outside-air temperature gauge 270, the pressure gage 280, the metal thermometer 290, the expansion indicator 300, and the differential-expansion indicator 310”, however, this is a narrow list of possible quantities that does not teach the broad term of “state quantity”.

35 USC §101 
Applicant's arguments filed 29 November 2021, with regard to the element “state quantity”, have been fully considered but they are not persuasive.
Applicant argues (see page 19): It is submitted that the claims are, at a minimum, directed to a practical application of any mathematical concepts that may be contained therein. In particular, claim 1, as amended, recites "estimating an internal state of a thermal component including at least one of a turbine and a boiler" and "measuring a state quantity of the thermal component." Furthermore, claim 1, as amended, recites "wherein, in the data assimilation step, a metal-surface heat-transfer-rate condition on a metal surface of a metal in the thermal component and a model variable of the contraction model are identified as identification parameters."
Examiner submits that “estimating an internal state” is a mathematical process, and part of the identified abstract idea.  As such, it cannot be analyzed as an additional element in the determination of whether the instant claim amounts to “significantly more” than the identified abstract idea.  The element “measuring a state quantity” is, as discussed above, mere data gathering required for the performance of the identified abstract idea.  The definition of a pair of parameters, a “metal-surface heat-transfer-rate condition” and a “model variable”, appear to be terms within the mathematical calculations, and therefore part of the identified abstract idea.  As such, this pair of parameters cannot be analyzed as additional elements in the determination of whether the instant claim amounts to “significantly more” than the identified abstract idea
Applicant argues (see page 20): Therefore, the claimed invention is limited to the practical application of estimating the internal state of a thermal component, such as a turbine or a boiler, and does not cover mathematical concepts alone. 
Examiner submits that the identified abstract idea comprises a series of mathematical steps.  The additional elements of a “thermal component” and a generically recited “measurement” are not sufficient, when analyzed individually or as an ordered combination, to amount to “significantly more” than the identified abstract idea.

35 USC §103 
 Holz, Rahman, and of Kobayashi, either singularly or in combination, fail to anticipate or render obvious
wherein, in the data assimilation step, a metal-surface heat-transfer-rate condition on a metal surface of a metal in the thermal component and a model variable of the contraction model are identified as identification parameters for which the probability distribution is calculated,
in combination with all other limitations of the claim as claimed and defined by the applicant.  The rejection of 7 August 2021 has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Schechter can be reached on 571-272-2302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Brent A. Fairbanks/Primary Examiner, Art Unit 2862